DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 allowed. Claims 19-20 previously allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 10, 12, and 16, the reasons for allowance are identical to the reasons for indicating allowable subject matter provided in the previous Office Action.
As to claim 27, claim 27 depends from previously allowed claim 19.
As to claims 1-9, 11, 13-15, 17-18, and 21-26, the allowability resides in the overall structure of the device/entirety of the method as recited in independent claims 1, 2, 14, and 21, and at least in part, because claims 1, 2, 14, and 21 recite the following limitations: 
“a power receptacle panel detachably coupled to the housing, wherein the power receptacle panel is electrically coupled to the power circuitry defining a power output path therebetween when the power receptacle panel is coupled to the housing; and 
a circuit interrupter provided at least partially in the housing and electrically coupled along the power output path between the power circuitry and the power receptacle panel, wherein the circuit interrupter comprises a switch handle that is externally accessible, non- detachably mounted to the housing, and configured to allow a user to move the switch handle between an ON position of the circuit interrupter, where power is permitted to flow along the power output path from the power circuitry to the power receptacle panel, and an OFF position of the circuit interrupter, where power is prevented from flowing to the power receptacle panel, 
wherein, only when the circuit interrupter is in the OFF position, is the power receptacle panel detachable from the housing” claim 1;
“wherein, only when the circuit interrupter is in the OFF position, is the power receptacle panel detachable from the housing, 
wherein the power receptacle panel is a first power receptacle panel that comprises a first power receptacle panel housing that houses at least one circuit breaker and at least one power receptacle held by the first power receptacle panel, wherein the at least one circuit breaker of the first power receptacle panel is positionable in ON and OFF positions, and wherein the first power receptacle panel housing is detachable from the power supply system housing while the power supply system is in an ON state and with the at least one circuit breaker housed in the first power receptacle panel housing in either the ON or OFF position” claim 2;
“providing a UPS system with a housing comprising internal power circuitry, a replaceable power receptacle panel held in an externally accessible compartment of the UPS system, and a mechanical interlock affixed to the housing and configured to block or unblock a portion of the power receptacle panel; 
moving a circuit interrupter in the housing adjacent the compartment to an OFF position to de-energize the replaceable power receptacle panel; 
moving the mechanical interlock to unblock the portion of the replaceable power receptacle panel; 
then removing the replaceable power receptacle panel from the compartment of the UPS system; 
then installing another replaceable power receptacle panel in the compartment of the UPS system; 
moving the circuit interrupter to an ON position to energize power receptacles of the other replaceable power receptacle panel; and 
moving the mechanical interlock to block a portion of the other replaceable power receptacle panel to prevent removal thereof when the circuit interrupter is in the ON position” claim 14; and
“a circuit interrupter provided at least partially in the housing, wherein the circuit interrupter is electrically coupled between the power circuitry and the replaceable receptacle panel, wherein the circuit interrupter includes a switch handle that is externally accessible and configured to allow a user to move the switch handle between an ON position, where power is permitted to flow from the power circuitry to the replaceable receptacle panel, and an OFF position, where power is prevented from flowing from the power circuitry to the replaceable receptacle panel; and 
an interlock coupled to the switch handle and affixed to the housing, 
wherein, when the switch handle of the circuit interrupter is in the OFF position, the replaceable receptacle panel is removable from the housing, and wherein, when the switch handle of the circuit interrupter is in the ON position, the interlock prevents removal of the replaceable receptacle panel from the housing” claim 21.
Examiner agrees with Applicant’s Representative’s arguments regarding the allowability of the amended independent claims (Remarks, p. 13-21).
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/Examiner, Art Unit 2835